Case: 12-41458       Document: 00512413497         Page: 1     Date Filed: 10/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2013
                                     No. 12-41458
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JESSICA GARCIA,

                                                  Petitioner - Appellant

v.

PORT DIRECTOR MICHAEL T. FREEMAN; JOHN KERRY; JANET
NAPOLITANO, SECRETARY, DEPARTMENT OF HOMELAND SECURITY;
UNITED STATES OF AMERICA; ERIC H. HOLDER, JR., U.S. ATTORNEY
GENERAL,

                                                  Respondents - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:11-CV-83


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jessica Garcia applied for a United States passport in May 2009. The
Department of State (DOS) denied her application and Garcia filed this action
under 8 U.S.C. § 1503(a), which provides for declaratory relief from a final
agency determination denying any right or privilege as a national of the United
States upon grounds of citizenship. Shortly after discovery closed in May 2012,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41458     Document: 00512413497      Page: 2   Date Filed: 10/18/2013

                                  No. 12-41458
however, DOS determined Garcia met her burden of proof to establish her
United States citizenship and issued her a passport card. As a result, DOS
moved to dismiss this action on the grounds that the issuance of the passport
card mooted Garcia’s claim for a declaration of citizenship under § 1503(a).
Garcia challenges the district court’s granting the motion to dismiss.
      Garcia contends the court erred in concluding her action was moot simply
because DOS issued her a passport card. She maintains she still has a concrete
interest in the outcome of the litigation in that she seeks to obtain a declaration
of United States citizenship that will not expire and can only be rescinded or
modified pursuant to Federal Rule of Civil Procedure 60. Finally, she maintains
such a declaration of citizenship would be meaningful relief if granted by the
district court.
      We review de novo the district court’s grant of a Federal Rule of Civil
Procedure 12(b)(1) motion to dismiss for lack of subject matter jurisdiction.
Zephyr Aviation, LLC v. Dailey, 247 F.3d 565, 570 (5th Cir. 2001). Garcia bears
the burden of proof to show jurisdiction exists. Ramming v. United States, 281
F.3d 158, 161 (5th Cir. 2001).
      An individual who claims a denial of a right or privilege as a national by
any department or independent agency may seek a declaration of citizenship
under § 1503(a). 8 U.S.C. 1503(a); see Nelson v. Clinton, 2010 WL 5342822, *3
(S.D. Tex. 2010) (explaining § 1503(a) authorized an action by a person within
the United States “who claims a denial of a right or privilege as a national, such
as the issuance of a passport”). An action under § 1503(a) “may be instituted
only within five years after the final administrative denial of such right or
privilege”. 8 U.S.C. § 1503(a)(2) (emphasis added); see Parham v. Clinton, 374
F. App’x 503, 504 (5th Cir. 2010) (noting there was no denial of a right or
privilege pursuant to § 1503 when a final administrative decision had not been
issued). “The requisite personal interest that must exist at the commencement
of litigation (standing) must continue throughout its existence (mootness).”

                                        2
    Case: 12-41458     Document: 00512413497       Page: 3   Date Filed: 10/18/2013

                                   No. 12-41458

Moore v. Hosemann, 591 F.3d 741, 744 (5th Cir. 2009) (citation omitted).
“Generally, any set of circumstances that eliminates actual controversy after the
commencement of a lawsuit renders that action moot.” Id. (internal quotation
marks and citation omitted).
      A district court does not have jurisdiction to review claims under § 1503(a)
where plaintiff has not been denied a right or privilege as a national of the
United States pursuant to a final administrative determination. See § 1503(a);
Parham, 374 F. App’x at 504. DOS issued Garcia a passport card as a result of
its final determination that Garcia met her burden of proof establishing her
United States citizenship. Thereafter, Garcia did not have a concrete interest
in this action because she did not suffer any harm. In other words, there is no
showing that she has been denied any right or privilege as a United States
national as a result of DOS’ decision to issue her a passport card. This card may
be used as evidence of Garcia’s citizenship during its period of validity. See 22
U.S.C. § 2705(1); see also Manning v. Rice, 2008 WL 2008712, *3 (E.D. Tex. May
8, 2008) (explaining that plaintiff suffered no injury under § 1503(a) because she
was issued a passport, which serves as evidence of citizenship).            Garcia’s
contention that she still has a concrete interest in obtaining a declaration of
citizenship is unavailing; essentially, she seeks an advisory opinion that could
be used in the event an official challenges her citizenship in the future. As
stated, because DOS issued Garcia a United States passport card, she has not
been denied any right or privilege of a United States national. Accordingly, the
district court did not err in dismissing this action as moot.
      In her reply brief, Garcia concedes she is not asserting that an exception
to the mootness doctrine applies. She has abandoned any challenge to the
district court’s holding on these exceptions by failing to brief the issue on appeal.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993) (citing FED. R. APP. P.
28(a)(4)).
      AFFIRMED.

                                         3